            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                          1:19 CR 28

UNITED STATES OF AMERICA,                  )
                                           )
v.                                         )                    ORDER
                                           )
WILLIAM LUTHER DOWNS.                      )
_________________________________          )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 103) filed by Stephen L. Cash. The Motion indicates

that Mr. Cash, a member in good standing of the Bar of this Court, is local

counsel for Defendant and that he seeks the admission of Derek M. Wright,

who the Motion represents as being a member in good standing of the Bar of

Georgia. It further appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 103) and ADMITS

Derek M. Wright to practice pro hac vice before the Court in this matter while

associated with local counsel.

                                    Signed: September 3, 2019
